Title: From James Madison to Samuel Cabot, 22 August 1801
From: Madison, James
To: Cabot, Samuel


Sir
August 22. 1801
I have received your letter of the 3d. instant. At the date of mine of July 21. your letter of Apl. 23. 1800 with those which passed between you & Mr. King & the American Commissioner⟨s⟩ had not been seen by me. These documents will no doubt have their due weight in the settlement of your accounts; which as heretofore intimated, must be presented at the Treasury, and will probably be required to commence on the debit side with your first receipt of public money. The principles on which the settlement will be made, so far as light can be thrown on them from this Department, will be determined by a communication between the two Departments. I remain Sir with respect Your most Obedient servant
James Madison
 

   RC (MHi: Samuel Cabot Papers).

